            Case: 1:20-cv-01666 Document #: 30 Filed: 03/18/20 Page 1 of 1 PageID #:2443


Jessica J Ramos

From:               Christine Blank <cblank@HSPLEGAL.COM>
Sent:               Thursday, March 12, 2020 12:46 PM
To:                 Proposed Order Seeger
Cc:                 Michael A. Hierl; William B. Kalbac
Subject:            Art Ask Agency v. The Individuals, Corporations, Limited Liability Companies, Partnerships and
                    Unincorporated Associations Identified on Schedule A Hereto/20-cv-1666/Docket No. 11/Temporary
                    Restraining Order
Attachments:        Order.doc; Schedule A.DOCX




On behalf of Michael A. Hierl, please find attached correspondence relative to the above named matter. Please address
any questions, comments or concerns regarding this transmission directly to Mr. Hierl. Thank you.

                         Christine Blank, Legal Assistant
                         HUGHES SOCOL PIERS RESNICK DYM, LTD.
                         70 W. Madison St., Suite 4000
                         Chicago, IL 60602
                         Dir 312.604.2668 Fax 312.604.2669
                         cblank@hsplegal.com
                         Click to send me files.




                                                           1
